Citation Nr: 0120091	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-23 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the 0 percent disability evaluation assigned for 
a shrapnel wound to the antecubital space of the left arm is 
appropriate.

2.  Whether the 0 percent disability evaluation assigned for 
a shrapnel wound to the left infraorbital rim is appropriate.

3.  Whether the 0 percent disability evaluation assigned for 
a shrapnel wound to the occiput is appropriate.

4.  Whether the 10 percent disability evaluation assigned for 
headaches is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.

This appeal arises from a May 1997 decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the appellant service-connection 
for a shrapnel wound of the left arm, evaluated as 0 percent 
disabling; a shrapnel wound of the left infraorbital rim, 
evaluated as 0 percent disabling; and a shrapnel wound of the 
back of the head, evaluated as 0 percent disabling.  VARO 
subsequently, in a February 1998 rating decision, granted the 
appellant entitlement to service-connection for headaches, 
evaluated as 10 percent disabling.

At his May 2001 hearing on appeal before the undersigned, the 
appellant raised the issue of entitlement to a total rating 
based upon individual unemployability.  This issue is 
referred to VARO for appropriate action.


FINDINGS OF FACT

1.  The appellant's residuals of a shrapnel wound to the 
antecubital space of the left arm includes a scar with 
repeated ulceration and sensitivity to sunlight.

2.  The appellant's shrapnel wound to the left infraorbital 
rim is asymptomatic, other than the separately rated 
associated headaches, with no visible scar.  It is not 
moderately disfiguring, painful, tender, or poorly nourished 
with repeated ulceration.

3.  The appellant's shrapnel wound to the occiput is 
asymptomatic, other than the separately rated associated 
headaches, with no visible scar.  It is not moderately 
disfiguring, painful, tender, or poorly nourished with 
repeated ulceration.

4.  The appellant's residuals of traumatic head injury are 
productive of subjective complaints of headaches.


CONCLUSIONS OF LAW

1.  Current manifestations of the appellant's service-
connected shrapnel wound to the antecubital space of the left 
arm are no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.50, 4.55, 4.56, 4.73 Diagnostic 
Code 5305 (1996) and (2000); 38 C.F.R. § 4.118 Diagnostic 
Codes 7800, 7803, 7804 (2000). 

2.  Current manifestations of the appellant's service-
connected shrapnel wound to the left infraorbital rim is no 
more than 0 percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.40, 4.50, 4.55, 4.56, 4.73 Diagnostic Code 5325 (1996) 
and (2000); 38 C.F.R. § 4.118 Diagnostic Codes 7800, 7803, 
7804 (2000). 

3.  Current manifestations of the appellant's service-
connected shrapnel wound to the occiput are no more than 0 
percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 
4.50, 4.55, 4.56, 4.73 Diagnostic Code 5323 (1996) and (2000); 
38 C.F.R. § 4.118 Diagnostic Codes 7800, 7803, 7804 (2000). 

4.  The criteria for a rating greater than 10 percent for 
service-connected headaches have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.124a Diagnostic Code 8045 
(2000), 38 C.F.R. § 4.130 Diagnostic Code 9304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of the Statement of the 
Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in January 
1997, June 1997, October 1997, and January 2000, and copies 
of the reports were associated with the file.  Hearings were 
conducted before the RO and before the Board, and transcripts 
were associated with the claims folder. Under these 
circumstances, there is no reasonable possibility that 
further development would result in the procurement of 
additional pertinent evidence.

In evaluating the appellant's request for increased ratings, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the claim for higher evaluations for service-
connected shrapnel injuries and headaches is based on the 
assignment of initial ratings for disabilities following an 
initial award of service connection for those disabilities.  
In Fenderson v. West, 12 Vet.App. 119 (1999).  The Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations.  Consequently, the Board sees 
no prejudice to the appellant in characterizing the issues on 
appeal to properly reflect his disagreement with the initial 
disability evaluations assigned to his service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned 0 percent 
evaluations for shrapnel wounds, effective as of November 29, 
1996; and a 10 percent evaluation for headaches, effective as 
of June 3, 1997.  

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The pertinent regulations governing evaluations for muscle 
injuries were amended, effective June 1997.  The Court has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See West v. Brown, 7 Vet.App. 70, 
76 (1994); Hayes v. Brown, 5 Vet.App. 60, 66-67 (1993); 
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

Prior to certifying the case to the Board, VARO readjudicated 
the appellant's claim with consideration of the amended 
rating criteria, and concluded that higher evaluations were 
not in order.

38 C.F.R. § 4.56 sets forth the factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight disability of the affected muscles is 
characterized by a simple wound of the muscle group without 
debridement or infection.  The medical history will reflect 
brief treatment and a return to duty, with good functional 
results after healing.  Objective findings will include 
minimal or no scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2000).

Prior to June 1997, the criteria for muscle injuries were as 
follows:

A slight (insignificant) disability of muscles had the 
following attributes:  Type of injury- simple wound of muscle 
without debridement, infection or effects of laceration; 
History and complaint- service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results, with no 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals; Objective findings- minimum scar, slight, 
if any evidence of fascia defect or of atrophy or of impaired 
tonus, with no significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56(a) (1996) 

A moderate disability of muscles had the following attributes:  
Type of injury- through and through or deep penetrating wounds 
of relatively short track by single bullet or small shell or 
shrapnel fragment are to be considered as of at least moderate 
degree.  Absence of explosive effect of high velocity missile 
and of residuals of debridement or of prolonged infection; 
History and complaint-  service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on the record from first examination forward, of one 
or more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles; Objective 
findings- entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track or missile through muscle tissue, signs of 
moderate loss of deep fascia or muscle substance or impairment 
of muscle tonus, and of definite weakness or fatigue in 
comparative tests.  (In such tests the rule that with strong 
efforts, antagonistic muscles relax is to be applied to insure 
validity of tests.)  38 C.F.R. § 4.56(b) (1996).

A moderately severe disability of muscles had the following 
attributes:  Type of injury- through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization;  History and complaints- service 
department record or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present; 
Objective findings- entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound side) 
give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).

A severe disability of muscles had the following attributes:  
Type of injury- through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrization;  History 
and complaint- As under moderately severe (paragraph c), in 
aggravated form; Objective findings- extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of missile.  X-
ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or extensive loss of 
deep fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with the 
sound side or of coordinated movements show positive evidence 
of severe impairment of function.  In electrical tests, 
reaction of degeneration is not present but a diminished 
excitability to faradic current compared with the sound side 
may be present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group of muscles, 
if present, indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

As amended the revised rating criteria report:

	(a)  An open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.

	(b)  A through-and-through injury with 
muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.

	(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and 
uncertainty of movement.

	(d)  Under diagnostic codes 5301 through 
5323, disability resulting from muscle injuries 
shall be classified as slight, moderate, moderately 
severe or severe as follows:

A slight disability of muscles has the following attributes:

	(i)  Type of injury.  Simple wound of muscle 
without debridement or infection.
	(ii)  History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.
	(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles has the following attributes:

	(i) Type of injury.  Through and through or 
deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
	(ii)  History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) if this section, particularly lowered 
threshold of fatigue after average use affecting 
the particular functions controlled by the injured 
muscles.
	(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound site.

A moderately severe disability of muscles has the following 
attributes:

	(i)  Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.
	(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization or a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, and, if 
present, evidence of inability to keep up with work 
requirements.
	(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

And, a severe disability of muscles has the following 
attributes:

	(i)  Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.
	(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization or a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.
	(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements 
compared with the corresponding muscles of the 
uninjured side indicate severe impairment of 
function.  If present, the following are also signs 
of severe muscle disability:
(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather 
than true skin covering in an area where bone 
is normal protected by muscle.
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group 
of muscles.
(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.
(G) Induration of atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2000).

According to the applicable criteria, Muscle Group V involves 
the muscles for elbow supination (1) (long head of biceps is 
stabilizer of shoulder joint); and flexion of elbow (1, 2, 
3).  Flexor muscles of the elbow include: (1) biceps; (2) 
brachialis; (3) brachioradialis.  38 C.F.R. § 4.73 Diagnostic 
Code 5305 (1996) and (2000).  Under 5305, a 0 percent 
disability evaluation is warranted for slight impairment of 
the minor/nondominant arm, a 10 percent disability rating is 
warranted for moderate impairment, a 20 percent disability 
evaluation is warranted for moderately severe impairment, and 
a maximum 30 percent disability evaluation is warranted for 
severe impairment.

In addition to these regulations, the Board considers the 
rating criteria for evaluating limitation in range of motion 
of the elbow.  The normal range of motion of the elbow is 
from zero degrees of extension to 145 degrees of flexion.  
Full forearm pronation is from zero to 80 degrees, and full 
forearm supination is from zero to 85 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  Limitation of flexion of either forearm to 
100 degrees warrants a 10 percent evaluation; limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the minor forearm to 70 
degrees warrants a 20 percent evaluation; limitation of 
flexion of the minor forearm to 55 degrees warrants a 30 
percent evaluation; and limitation of flexion of the minor 
forearm to 45 degrees warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5206 (2000).

Limitation of extension of either forearm to 45 or 60 degrees 
warrants a 10 percent evaluation; limitation of extension of 
either forearm to 75 degrees warrants a 20 percent 
evaluation; limitation of extension of the minor forearm to 
90 degrees warrants a 20 percent evaluation; limitation of 
extension of the minor forearm to 100 degrees warrants a 30 
percent evaluation; and limitation of extension of the major 
forearm to 110 degrees warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5207 (2000).

Muscle Group XXIII involves the movement of the head; and 
fixation of shoulder movements.  It includes the muscles of 
the side and back of the neck such as the suboccipital, 
lateral vertebral, and anterior vertebral muscles.  38 C.F.R. 
§ 4.73 Diagnostic Code 5323 (1996) and (2000).  Under 5323, a 
0 percent disability evaluation is warranted for slight 
impairment, a 10 percent disability rating is warranted for 
moderate impairment, a 20 percent disability evaluation is 
warranted for moderately severe impairment, and a maximum 30 
percent disability evaluation is warranted for severe 
impairment.

Under Diagnostic Code 5325, as effective on July 3, 1997, an 
injury to facial muscles is evaluated on the basis of 
functional impairment due to 7th (facial) cranial nerve 
neuropathy under Diagnostic Code 8207, disfiguring scar under 
Diagnostic Code 7800, etc.  A minimum rating of 10 percent is 
warranted if there is interference to any extent with 
mastication. 38 C.F.R. § 4.73 Diagnostic Code 5325,  (1996) 
and (2000).

Diagnostic Code 8207 is used to rate paralysis of the cranial 
nerves.  Under Diagnostic Code 8207 moderate, incomplete 
paralysis warrants a 10 percent disability evaluation; 
severe, incomplete paralysis warrants a 20 percent disability 
evaluation; and compete paralysis warrants a 30 percent 
disability evaluation.  38 C.F.R. § 4.124a Diagnostic Code 
8207 (2000). 

Diagnostic Code 7800 is used to rate disfiguring scars of the 
head, face or neck.  Under Diagnostic Code 7800, a 0 percent 
disability rating is warranted for slight disfigurement; a 10 
percent disability rating is warranted for scars which are 
"moderate; disfiguring;" and a 30 percent disability rating 
is warranted for severe disfigurement, especially if producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles; a 50 percent disability rating is warranted for 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800 (2000).  The 
rating schedule also states that when "in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with several 
unretouched photographs."  38 C.F.R. Part 4, § 4.118 
Diagnostic Code 7806, Note (2000).

Superficial, poorly nourished, scars with repeated ulceration 
warrant a 10 percent disability rating under 38 C.F.R. § 4.118 
Diagnostic Code 7803 (2000), and superficial, tender and 
painful scars on objective demonstration warrant a 10 percent 
disability rating under 38 C.F.R. § 4.118 Diagnostic Code 7804 
(2000).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use. As 
the appellant's service-connected disabilities are 
musculoskeletal in nature, they must be evaluated within the 
framework established by the Court in DeLuca.

1.  Whether the 0 percent disability evaluation assigned for 
a shrapnel wound to the antecubital space of the left arm is 
appropriate.

Service medical records reveal that the appellant was 
admitted for treatment after being wounded by enemy explosive 
device in June 1968.  Physical examination revealed a 
fragment in his left arm.  The shrapnel wound of the arm was 
debrided.  The wound healed well and he was discharged to 
duty.  His October 1969 military separation examination noted 
a 2 inch lineal scar on his left forearm.  Neurologic and 
musculoskeletal examinations were normal, and the shrapnel 
wound to his left arm was described as healed well with no 
disability.

A VA general medical examination was conducted in January 
1997.  The appellant reported that he had been a "logger" 
prior to a foot injury which required him to quit.  Regarding 
his shrapnel wound, he reported that when he sunburned, he 
had some tenderness at the location of the scar on his left 
arm.  Neurological examination revealed motor and strength 
was unremarkable.  Muscle stretch reflexes were 2+ in his 
upper extremities.  Sensory was intact at his fingers.  There 
were no abnormal movements, and normal coordination.  There 
was no evidence of vascular or anatomical abnormalities.  On 
orthopedic examination, the examiner noted that the 
appellant's forearm was asymptomatic with the exception of 
some hypersensitivity to the sun involving the scar on the 
left anterior, which tended to become pruritic and somewhat 
erythematous in association with sun exposure.  He described 
a 7 cm. scar over the left antecubital space, consistent with 
the appellant's history of shrapnel injury.  The scar was 
well healed and slightly thickened, but did not affect the 
joint.  There was no tenderness or erythema.  He concluded 
that the scar was asymptomatic, with the exception of upper 
extremity photosensitivity.

VA treatment records dated from January 1980 to April 1998 
were negative for any complaints or findings referable to the 
appellant's left forearm.

At his December 1999 hearing before a hearing officer, the 
appellant testified regarding his service-connected shrapnel 
wound to the antecubital space of the left arm.  He claimed 
that he had weakness, pain, and "charley horses" associated 
with his left arm injury.  He reported that his scar could be 
painful, especially if it was bumped or sunburned.  He also 
claimed that if he had a sore on his scar, it seemed to take 
a long time to heal.

A VA scar examination was conducted in January 2000.  The 
examiner noted a scar on the left forearm at the elbow which 
was obliquely situated just distal to the elbow crease on the 
anterior side.  It measured approximately 6.5 cm. in length 
and was approximately .7-1 cm in width.  There was some 
elevation of the scar in the mid portion, but the examiner 
did not consider this to necessarily be a keloid.  There was 
no pain to touch, but the appellant stated that it itched a 
lot and was very sensitive to sunburn.  The examiner reported 
that, of the appellant's scars, this one would be the only 
one which might have some mild disfigurement.  It would be 
noticed only if the appellant were to wear a short sleeved 
shirt.  A photo of the scar was associated with the report.

A VA muscles examination was also conducted in January 2000.  
The appellant denied pain associated with the shrapnel wound 
to the left antecubital space, but reported that he would 
have charley horses in the area associated with use and 
fasciculations.  He indicated some numbness over the scar 
itself and intermittent ulcerations around the scar, but that 
it had not exuded any shrapnel.  There was no loss of range 
of motion at the elbow.  There was some diminished endurance 
in terms of using the left arm for repetitive movements.  
Examination revealed a well-healed surgical scar just distal 
and slightly lateral to the antecubital space which measured 
8 cm. long, and a 1 by 2 cm. scar just proximal on the 
anterior surface to the antecubital space.  There was no 
gross tenderness or ulcerations.  There was some numbness 
over the 8 cm. scar.  There were no mascular fasciculations 
at the moment.  Motor testing revealed biceps, and triceps 
strength of 4/5 on the left, compared to 4/5 on the right.  
Range of motion at the elbow showed 0 to 140 degrees, and 80 
and 85 degrees of pronation and supination.  The diagnosis 
was shrapnel wounds, left antecubital space with residual 
mascular cramping and fasciculations.  

An electromyographic (EMG) study was performed in May 2000.  
The impression was of a normal EMG of the left upper 
extremity.  A nerve conduction study of the left upper 
extremity showed evidence of mild carpal tunnel disease.  
There was no other peripheral nerve injury identified.  The 
examiner noted, in a May 2000 treatment entry addendum to the 
January 2000 examination, that, other than mild carpal tunnel 
disease on the left, the electrical studies were normal in 
terms of any muscular involvement.  The carpal tunnel was not 
related to the antecubital space injury, and at the time, 
there was no objective evidence of any muscle damage to the 
left upper arm.  He indicated that the appellant's symptoms 
in the left antecubital space would be secondary to the soft 
tissue injury and scar.  In a June 2000 entry addendum, the 
examiner reported that, since his last addendum, the 
appellant had presented for nerve conduction studies of his 
left upper extremity which were, as well as the EMG, read as 
normal with the exception of some mild, unrelated carpal 
tunnel disease.  The final diagnosis was shrapnel wounds left 
antecubital space with a history of muscular cramping and 
fasciculations, and normal nerve conduction and 
electromyographic studies. 

On neurological evaluation, during a VA examination in 
October 2000, the examiner noted that he had difficulty 
eliciting the appellant's biceps reflex.  However, the 
patellar reflex was essentially normal as well as the triceps 
reflex bilaterally.  The appellant stated that he had some 
problems with tingling of his fingers, worse on the left, 
which had been going on for many years.  Extremities 
examination revealed no apparent edema of the extremities.  
He had good motor activity of his upper extremities and there 
was no apparent evidence of muscular wasting.  His strength 
was noted to be within normal limits.

VA treatment records to October 2000 were negative for any 
complaints or findings referable to his left arm. 

At his May 2001 hearing, the appellant testified regarding 
his service-connected shrapnel wound to the antecubital space 
of his left arm.  He claimed that, although he was right-
handed, when he used his left arm he had charley horses 
"real bad."  He indicated that his fingers would cross over 
each other and "sorta lock up."  He also claimed that he 
would have spasms.  He said that his left arm was a lot 
weaker that his right.  He testified that his scars were 
painful and would sometimes "just get sores on them."  He 
also reported that the scars were sensitive to sunburn.  He 
claimed that he tried not to take medication, but that, if he 
did, he used aspirin.  He indicated that the weather affected 
his wound some, but he denied seeking treatment. 

Considering first the medical history of the injury, the 
appellant's service medical records reveal the need for 
debridement following the initial injury.  However, 
subsequent records report that the wound was well-healed with 
no disability. Physical examinations by VA personnel reveal 
no atrophy or loss of strength in the appellant's left arm.  
He had some complaints referable to tingling and numbness, 
but these symptoms were associated with his nonservice-
connected carpal tunnel syndrome.  Range of motion testing 
was within normal limits.  Although not objectively 
confirmed, the appellant has reported complaints of 
intermittent scar ulceration and pain due to hypersensitivity 
to sunlight. 

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2000), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court discussed the 
history and meaning of these provisions in Gilbert v. 
Derwinski, 1 Vet.App. 49, 54-55 (1990), stating that "[w]hen 
all of the evidence is assembled, the Secretary, or his 
designee, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

After application of the benefit of the doubt, the Board 
finds that the appellant's complaints of scar ulceration and 
pain secondary to hypersensitivity to sunlight, more nearly 
approximate the rating criteria for a 10 percent disability 
evaluation for superficial scars.  38 C.F.R. §§ 4.7, 4.118 
Diagnostic Codes 7803, 7804.

As is discussed above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the appellant's joints 
when the rating code under which the appellant is rated does 
not contemplate these factors.  See DeLuca, supra.  However, 
an increased rating does not appear justified based on DeLuca 
factors.  A review of the medical evidence does not reflect 
objective evidence of pain or functional loss greater than 
that contemplated by the current rating.  Thus, 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.

The Board has reviewed the evidence dating from the time of 
the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 10 percent for a service-connected shrapnel wound 
to the antecubital space of the left arm.  Id.; Fenderson v. 
West, 12 Vet.App. 119 (1999).  

In conclusion, a 10 percent disability rating for the 
appellant's service-connected shrapnel wound to the 
antecubital space of the left arm is warranted, but the 
preponderance of the evidence is against a rating higher than 
10 percent.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

2.  Whether the 0 percent disability evaluation assigned for 
a shrapnel wound to the left infraorbital rim is appropriate.

Service medical records reveal that the appellant was 
admitted for treatment after being wounded by enemy explosive 
device in June 1968.  Physical examination revealed a small 
piece of shrapnel palpable in the left infraorbital rim.  The 
shrapnel was removed from the left orbital rim and the 
appellant was discharged to duty.  His October 1969 military 
separation examination described his face and eyes as normal.  
Ophthalmoscopic examination was also reported to be normal.

A VA general medical examination was conducted in January 
1997.  Examination of his head, face and neck was 
normocephalic.  His face showed no scars, deformities or 
tenderness.  His pupils were equal and reacted to light and 
accommodation.  Extraocular muscles were intact.  There was 
no periorbital tenderness or abnormalities seen.  The 
examiner diagnosed periodic eye and facial pain with no 
significant impairment.  He noted that the appellant carried 
out daily activities with over-the-counter analgesics, 8 to 
10 times per month.  An opthamology examination was also 
conducted.  The appellant reported that he had a 
fragmentation wound to the left orbital area in service.  He 
claimed that some of the metal was removed at the time of his 
initial injury, but apparently he had a retained metallic 
foreign body in the left orbit.  There was no history of 
penetrating ocular trauma with the incident.  The appellant 
reported that his visual acuity had decreased, but stated 
that he thought it was related to age.  Unaided distance 
visual acuity was 20/25 in each eye with best correction to 
20/20.  Best correction of near vision was J1, bilaterally.  
Pupil examination was normal.  Extraocular muscle function 
was normal.  Visual field examination was normal.  External 
examination revealed a possible palpable mass in the orbit 
next to the infraorbital nerve on the left, which could 
represent a retained fragmentation particle.  Slit lamp 
examination was normal.  Specifically, there was no 
penetrating intraocular foreign body scar.  Lens examination 
showed a clear lens, bilaterally.  Dilated, direct and 
indirect funduscopy examination was normal bilaterally.  
There was no intraocular foreign body detected.  Diagnoses 
were refractive error, correctable to 20/20; and retained 
orbital foreign body, secondary to fragmentation wound by 
history.  X-ray report indicated that there was a tiny 
punctate density projected over the left orbit on one view, 
but changed in position outside the orbit on a subsequent 
view.  It was noted to be a probable artifact.

VA treatment records, dated from January 1980 to April 1998, 
were negative for any complaints or findings referable to his 
shrapnel wound to the left infraorbital rim.  

At his December 1999 hearing on appeal before a hearing 
officer, the appellant testified regarding his service-
connected shrapnel wound of the infraorbital rim.  He 
reported that he did not have a visible scar, but that there 
was a hard lump in the corner just below his eye which he 
believed to be shrapnel.  He indicated that the lump was 
painful to touch.  

A VA scar examination was conducted in January 2000.  The 
appellant reported a scar below his left eyelid, which the 
examiner noted was not visible to the human eye, even at 
close range.  He denied any pain in this area.  The examiner 
reported that a photo was not taken of this area as there was 
no visible scar apparent.  

At his May 2001 hearing, the appellant testified regarding 
his service-connected shrapnel wound to the left infraorbital 
rim.  He indicated that, other than blurred vision when he 
pressed on his eye to relieve headaches, he had no vision 
problems associated with his injury.  He denied soreness 
around the eye and claimed that he was not aware of any scar 
problem.

In this case, other than the separately rated headaches, the 
shrapnel wound to the appellant's left infraorbital rim has 
been manifested by an asymptomatic retained foreign body in 
the soft tissue area since service.  There is no neurological 
deficit or disfigurement associated with this condition, and 
a compensable rating for residuals of the shrapnel wound has 
not been warranted under Diagnostic Code 8207 or Diagnostic 
Code 7800 at any time since his grant of service-connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

There is no basis for assigning a compensable evaluation for 
the appellant's shrapnel wound under either Diagnostic Code 
8207 or 7800.  38 C.F.R. § 4.73 Diagnostic Code 5325 (2000).  
As there is no paralysis, paralysis can be characterized as 
no more than slight, and, as a scar was not even visible to 
the human eye at close range on his most recent VA 
examination, the scar can likewise be characterized as no 
more than slight.  There is also no interference with 
mastication. 38 C.F.R. § 4.73 Diagnostic Code 5325 (1996) and 
(2000).

Again, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

3.  Whether the 0 percent disability evaluation assigned for 
a shrapnel wound to the occiput is appropriate.

A July 1968 military medical treatment entry reported that 
the appellant received a superficial fragmentation wound to 
his head from an enemy explosive device.  He was treated in 
the field and medically evacuated.  His October 1969 military 
separation examination described his head, face, neck and 
scalp as normal.

A VA general medical examination was conducted in January 
1997.  The appellant reported that he received shrapnel to 
the occiput as he was catapulted in a motor vehicle after it 
struck a land mine.  He denied any fracture or dislocation.  
On orthopedic examination, the examiner noted that the 
appellant had a history of a scalp wound which was 
asymptomatic.  He described a 2.5 cm. scar in the occiput 
which was well-healed and not affixed to any underlying 
structures.

VA treatment records, dated from January 1980 to April 1998, 
were negative for any complaints or findings referable to his 
shrapnel wound to the occiput.  

A VA scar examination was conducted in January 2000.  The 
appellant reported a scar in the posterior portion of his 
scalp.  The examiner noted that no scalp scar could be found.  
The appellant had a full head of hair and no evidence of hair 
missing at the area where he said his wound was located.  
There were no palpable abnormalities or pain in this area 
either.

At his May 2001 hearing, the appellant testified regarding 
his service-connected shrapnel wound to the occiput.  He 
indicated that he had headaches.  He denied sensitivity to 
touch on the back of his head unless he "bumped" it.  He 
also denied numbness or tingling in this area.  

Considering first the medical history of the injury, his 
service medical records reveal only a superficial 
fragmentation wound as an initial injury, with no physical 
penetration of the muscle tissue or need for surgical remedy.  
More recently, physical examination by the VA in 1997 
revealed a well-healed scar which was not affixed to any 
underlying structures.  His most recent VA examination in 
January 2000 revealed no abnormalities or pain, and the scar 
could not even be observed.  Therefore, based upon the lack 
of complaints or findings, a compensable evaluation for a 
shell fragment wound to the occiput is not warranted. 

The appellant's complaints of pain are associated with his 
separately rated headaches.  In view of this finding, an 
increased rating also does not appear justified based on 
DeLuca factors.  A review of the medical evidence does not 
reflect objective evidence of pain or functional loss greater 
than that contemplated by the current rating, and 38 C.F.R. 
§§ 4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating when considering DeLuca factors.

Again, there is no exceptional or unusual disability picture 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b).

In conclusion, the preponderance of the evidence is against a 
compensable rating for the appellant's service connected 
shrapnel wound to the occiput.

4.  Whether the 10 percent disability evaluation assigned for 
headaches is appropriate.

A VA general medical examination was conducted in January 
1997.  The appellant complained of headaches with left eye 
pain, causing achiness and throbbing in the winter when it is 
cold.  He stated that the discomfort was worse and more 
distracting when he was not involved with work or other 
activities.  He claimed that the aching and throbbing 
increased to sharpness and pain which was worse for several 
minutes and caused him to rub his eyes.  He indicated that he 
would put pressure on his eye and take over-the-counter 
analgesics such as Tylenol or ibuprofen, 8 to 10 times per 
month, for relief.  He claimed that the onset of these eye 
and facial pains was in the winter in Alaska in 1974.  He 
denied any prodrome, or any associated neural symptoms in his 
extremities.  He denied any visual changes.  He claimed that 
the pain was worse in the cold, or if he moved too quickly.  

VA treatment records, dated from January 1980 to March 1997, 
were negative for any complaints referable to headaches.
 
A VA neurological examination was conducted in October 1997.  
The appellant reported headaches secondary to shrapnel 
trauma.  He claimed that he had had headaches since 1968 in 
the left orbital region.  He claimed that the headaches felt 
as if they originated behind his left eye.  He indicated that 
the headaches lasted for hours, or sometimes a day at a time.  
He reported that applying pressure over the left eye helped a 
little.  He did not like to take medication for pain.  He 
indicated that his headaches occurred more frequently in cool 
weather and had not improved.  He stated that they were 
sometimes incapacitating.  The frequency of his headaches was 
reported to be variable, but could occur almost daily in cool 
weather.  Regarding his headaches in the occiput region, he 
claimed that they were precipitated by bending activity and 
only lasted for several minutes.  However, he indicated that 
they occurred on a chronic basis.  The examiner observed that 
the appellant was alert and oriented.  His coordination and 
equilibrium were normal.  Deep tendon reflexes were equal, 
but hypoactive bilaterally.  Cranial nerve examination was 
normal.  The examiner diagnosed headaches secondary to nerve 
damage in the orbital area and occipital region due to 
shrapnel trauma.

In a February 1998 rating decision, VARO granted the 
appellant entitlement to service connection for headaches, 
effective June 3, 1997, and a 10 percent rating was assigned 
under Diagnostic Codes 8045, 9304.

VA treatment records, dated from March 1997 to April 1998, 
were negative for any complaints or findings referable to 
headaches.  

At his December 1999 hearing on appeal before a hearing 
officer, the appellant testified regarding his service-
connected headaches.  He reported that he referred to them as 
"eye aches."  He claimed that he would push the "heel" of 
his hand into his eye to relieve them.  He indicated that in 
the wintertime this occurred several times a week.  He noted 
that it seemed to occur more during colder weather.  He also 
testified that he had headaches in the occiput area, 
associated with another shrapnel injury, but that he did not 
seem to have these headaches as often as he had the ones 
around his eye.  He reported that, if he tucked his head down 
between his legs, he would receive a little relief from the 
occiput headaches.  He indicated that he had this type of 
headache several times per month, for which he would 
sometimes take aspirin.  He claimed that if it happened while 
driving, he would sometimes have to stop to put his head down 
for 10 or 20 minutes.  He estimated that he had the occiput 
headaches 3 to 6 times per month, and that half of them were 
the type that required him to put his head down.

A VA neurological examination was conducted in January 2000.  
The appellant described a history of headaches behind his 
left eye and in the right occiput region of his head.  He 
claimed that both types did not occur at the same time, and 
that he had headaches primarily in the winter months.  
Headaches behind his left eye occurred 3 to 4 times per month 
and were estimated by the appellant to be a 5, sometimes a 7 
or 8, on a 10 grade pain scale.  However, he also indicated 
that sometimes the pain would be a 2-3/10.  He claimed that 
the duration varied from a few minutes to an hour or so.  He 
said that he would take 2 to 3 aspirins, but when the pain 
was a 7 or 8/10, he took 600 mg. ibuprofen.  He indicated 
that this particular type of headache did not impair his 
usual functional activities, rather his activities actually 
helped him take his mind off of the pain.  Regarding the 
headaches located in the right posterior occiput region, he 
reported 2 to 3 headaches per month which lasted from 1/2 hour 
to 1/2 day.  He estimated that occasionally the severity of the 
headaches would be a 7-8/10 when his headaches were longer in 
duration, but that the shorter duration headaches were 
usually a 3-4/10.  He denied any visual disturbances, nausea 
or vomiting, or side effects from his medication.  He denied 
any associated impairment of his functional activities with 
either type of headache.  He indicated that both types of 
headaches were less severe in the spring and summer, but 
worse in the winter.  He claimed that he had noticed a 
change, not in the severity, but in the duration during the 
past 3 to 4 months.  

At his May 2001 hearing on appeal before the undersigned, the 
appellant testified regarding his service-connected 
headaches.  He reported that he had pain behind his left eye 
associated with his shrapnel injury to the left infraorbital 
rim, and pain in the back of his head associated with the 
shrapnel injury to the occiput.  He claimed that the 
headaches behind his eye were increased by cold weather.  He 
indicated that he had headaches maybe 6 times per month.  He 
reported that sometimes he would not have headaches for 
several weeks, but other times he would have several in one 
week.  He stated that they usually lasted for 10 to 20 
minutes, sometimes longer.  Regarding the pain behind his 
eye, he claimed that he could usually relieve the pressure by 
pushing on his eye with the heel of his hand. 

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, while purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under 38 C.F.R. § 4.132, Code 
9304. This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma. Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 
4.130, Diagnostic Code 9304.

In the present case, the record shows that the appellant 
complains of headaches, which he says are residuals of his 
inservice traumatic head injuries.  The record is negative 
for any evidence that the appellant manifests any 
neurological disabilities as a result of his head injuries, 
or that he has been diagnosed as having multi-infarct 
dementia associated with brain trauma.  Thus, the highest 
evaluation under Diagnostic Codes 8045 and 9304 is 10 
percent, which VARO has assigned.  This 10 percent rating 
contemplates all of the appellant's subjective complaints 
regarding headaches, and pain.  38 C.F.R. § 4.124a Diagnostic 
Code 8045; 38 C.F.R. § 4.130 Diagnostic Code 9304.

In conclusion, the appellant is deserving of no more than a 
10 percent rating for his residuals of traumatic head 
injuries.  Consideration of whether the appellant is entitled 
to a "staged" rating for his service-connected condition as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) has been made.  However, the appellant's service-
headaches are not shown to have warranted the assignment of 
more than a 10 percent rating during the entire course of 
this appeal.  Thus, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

There is no exceptional or unusual disability picture to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).


ORDER

An increased rating for service-connected shrapnel wound to 
the antecubital space of the left arm to 10 percent, and no 
more, is granted, subject to the regulations for the award of 
monetary benefits.

An increased rating for service-connected shrapnel wound to 
the left infraorbital rim is denied

An increased rating for service-connected shrapnel wound to 
the occiput is denied.

An increased rating service-connected headaches is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

